—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
Petitioner worked as a laborer for the New York State Department of Transportation. In July 1988, petitioner was hit by a truck while performing his duties and sustained injuries to his neck and shoulders. Although he returned to work thereafter, his condition continued to deteriorate until he was terminated from his employment in April 1993. Petitioner’s application for accidental disability retirement benefits was denied on the basis that he was not totally incapacitated for the performance of his duties. In view of the lack of medical evidence establishing that petitioner was permanently disabled, we find that substantial evidence supports respondent’s determination.
Mercure, J. P., Crew III, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.